—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered February 13, 1996, convicting defendant, upon his plea of guilty, of attempted burglary in the first degree and robbery in the second degree, and sentencing him, as a second felony offender, to concurrent prison terms of 7 years, unanimously affirmed.
Defendant’s claim that he was improperly sentenced as a second felony offender is unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636), and we decline to review it in the interest of justice. Were we to review it, we would find it to be without merit. The People filed a predicate felony statement, and, at the time of the plea, the court advised defendant that he appeared to be a second felony offender. Defendant did not dispute his status as a second felony offender, which was also set forth at sentencing. Under the circumstances, a remand for resentencing is unnecessary (compare, People v Bouyea, 64 NY2d 1140, with People v Davis, 240 AD2d 309). Concur—Milonas, J. P., Rosenberger, Ellerin, Nardelli and Colabella, JJ.